DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins et al (US 2016/0051078) in view of Lyons et al (US 2011/0253693).
Jenkins shows the method of operating a user engagement system claimed including a camera assembly (698) and a visual display (650), as an image monitor, that displays cooking information (para 0095) wherein the system receives a recipe input/selection signal via a user interface (para 0033), receives the recipe information or cooking information signal (para 0032) based on the received recipe, and the system identifies a utensil/cooking equipment based on a photo or image of the cooking equipment (para 0060) and initiates a recipe action/cooking action at the user engagement system. But, Jenkins does not explicitly show an image signal for identifying the utensil that is received from the camera assembly. 
Lyons shows a camera assembly wherein the camera takes and generates a signal indicative of a photo or an image of a utensil that determines or identifies the size and shape of the utensil wherein a cooking operation subsequently proceeds. Also, see Figure 23, and para [0053].   
In view of Lyons, it would have been obvious to one of ordinary skill in the art to adapt Jenkins with its camera assembly to take an image or photo of a utensil and generate a signal that is received by the user engagement system to identify the utensil so that the cooking operation based on the recipe information based on the predetermined recipe can be initiated or processed so that more accurate heating or cooking operations can be calibrated and achieved based on the utensil as desired by the user (also, see para 0034 of Jenkins). 
With respect to claims 2 and 3, Jenkins further shows the recipe/cooking action that includes adjusting a heat/power setting instruction based on the identified cooking equipment/utensil (see step 340 and para 0061) which is directed to a heating element wherein the display monitor  (650) would have displayed a user-guided presentation of the recipe with the adjusted heat setting as the display/monitor (650) displays the cooking information including the power setting (also, see para 0091). 
With respect to claims 4 and 5, Jenkins further shows recipe/cooking action that includes controlling or adjusting time based on the identified utensil/cooking equipment (para 0040 and 0061) wherein the system would have further displayed the recipe/cooking action at the image monitor/display to let the user to see the cooking operations, and it have been obvious to use a timer as a matter of routine operation known in the art to accurately and predictably measure and adjust the required/desired time settings/changes with respect to the recipe. 
With respect to claims 6 and 7, Jenkins further shows the cooking appliance includes a cooktop having a heating element for receiving the utensil thereon (Figure 6, and para 0090), and Jenkins further discloses its cooking appliance that includes a stove oven which is well known in the art to include a cooking chamber with a heating element mounted therein. 
With respect to claim 8, Jenkins further shows the camera assembly that is positioned directedly above the cooking appliance (Figure 6). Lysons also shows the camera assembly positioned above the cooking appliance.
With respect to claim 9, Lysons further shows a monitor/display (144/142) that displays symbolic/iconic cooking information including a power level of the heating element as well as instructions of a food preparation recipe (para 0057) wherein the monitor/display, as an image monitor, is known to be positioned above the cooking appliance that allows a user to conveniently to see and observe the cooking operations. 
With respect to claim 10 regarding the recipe information signal comprising a plurality of sequenced recipe panels, Jenkins further shows the recipe having defined instructions wherein such instructions include modifying the control knobs as well as other control devices to operate the desired cooking operations. 
With respect to claims 11 and 12, Jenkins further shows the user-guided presentation that includes adjusting a heat/power setting instruction based on the identified cooking equipment/utensil (see step 340 and para 0061) which is directed to a heating element wherein the display monitor  (650) would have displayed the user-guided presentation of the recipe with the adjusted heat setting as the display/monitor (650) displays the cooking information including the power setting (also, see para 0091). 
With respect to claims 13 and 14, Jenkins further shows the user-guided presentation that controlling or adjusting time based on the identified utensil/cooking equipment (para 0040 and 0061) wherein the system would have further displayed the user-guided presentation to the user at the image monitor/display to let the user to see the cooking operations, and it have been obvious to use a timer as a matter of routine operation known in the art to accurately and predictably measure and adjust the required/desired time settings/changes with respect to the recipe. 
With respect to claims 15 and 16, Jenkins further shows the cooking appliance includes a cooktop having a heating element for receiving the utensil thereon (Figure 6, and para 0090), and Jenkins further discloses its cooking appliance that includes a stove oven which is well known in the art to include a cooking chamber with a heating element mounted therein. 
With respect to claim 17, Jenkins further shows the camera assembly that is positioned directedly above the cooking appliance (Figure 6). Lysons also shows the camera assembly positioned above the cooking appliance.
With respect to claim 18, Lysons further shows a monitor/display (144/142) that displays symbolic/iconic cooking information including a power level of the heating element as well as instructions of a food preparation recipe (para 0057) wherein the monitor/display, as an image monitor, is known to be positioned above the cooking appliance that allows a user to conveniently to see and observe the cooking operations. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SANG Y PAIK/Primary Examiner, Art Unit 3761